Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction

This application contains claims directed to the following patentably distinct species:
Species I, claim 19, directed to a method of positioning a moving body having a gyro sensor, a geomagnetic sensor, and an acceleration sensor. The positioning system of claims 1-18, 21, and 23 is not patentably distinct from Species I of claim 19.
Species II, claims 20 and 22, directed to a method of positioning a moving body having a gyro sensor, a geomagnetic sensor, and an acceleration sensor.
The species are independent or distinct because Species I comprises correcting the output components of the gyro sensor based on outputs of the geomagnetic sensor and the acceleration sensor. The limitation is not comprised in Species II. Rather, Species II comprises performing an outer product operation of the output vector of the acceleration sensor and the output vector of the geomagnetic sensor using the geomagnetic correction coefficient β; expressing a result of the outer product operation by a third rotation matrix. The limitations are not comprised in Species I.
In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentable indistinct species require a different field of search (e.g.,searching different classes/subclasses or electronic resources, or employing differentsearch queries). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Mr. Samuel Borodach on June 8, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        June 21, 2021